United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
T.T., Appellant
and
DEPARTMENT OF THE NAVY,
COMMANDER U.S. PACIFIC FLEET -SHIPYARDS, Bremerton, WA, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Cathy C. Deno, for the appellant
Office of Solicitor, for the Director

Docket No. 15-200
Issued: March 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2014 appellant filed a timely appeal of a September 29, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, and because more than 180 days elapsed from February 13, 2013, the date
of the most recent OWCP merit decision, to the filing of the appeal on November 5, 2014, the
Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 17, 2012 appellant, then a 59-year-old electronic integrated systems
mechanic, filed an occupational disease claim alleging that he sustained a left knee condition in
the performance of duty. He indicated that his work was physical and was comprised of
walking, twisting, kneeling, and using stairs and ladders. Appellant noted that his home life was
“sedentary in comparison.” He did not stop work.
In a November 23, 2012 attending physician’s report, Dr. Rachel Kaufman, a family
practitioner, noted a history of degenerative joint disease (DJD) on x-ray, and checked the box
“yes” in response to whether she believed the condition was caused or aggravated by an
employment activity. She indicated that appellant’s condition was caused by repetitive motions
of kneeling, climbing, and crawling. Dr. Kaufman diagnosed DJD of the left knee and
recommended a return to work. November 23 and December 14, 2012 duty status reports were
also provided.
By decision dated February 13, 2013, OWCP denied appellant’s claim for compensation
as the medical evidence did not demonstrate that the claimed condition was related to established
work-related events.
OWCP subsequently received another copy of the November 23, 2012 reports of
Dr. Kaufman. In a new December 10, 2012 medical report, Dr. Garrett W. Duckworth, an
occupational medicine physician, noted that appellant reported a history of recurring left knee
pain. He diagnosed sciatica and found that appellant could return to work without limitations.
OWCP also received a supervisor’s report/dispensary permit dated December 10, 2012.
On June 19, 2014 appellant requested reconsideration. Dr. Michael S. McManus, Boardcertified in occupational medicine, provided several reports dating from April 23 to
June 17, 2014. In his April 23, 2014 reports, he noted appellant’s history of injury and treatment.
Dr. McManus related that appellant described his duties at work to include: prolonged
ambulation on hard uneven surfaces, repetitive work in confined spaces requiring prolonged
kneeling; stooping and crawling, often while carrying or moving equipment, repetitive climbing
of vertical ladders, and scaffolding, often while carrying equipment; and walking up and down
dry dock steps. He diagnosed post-traumatic osteoarthritis of the left knee, “partially due to
work and partially due to prior history of septic joint.” In a May 8, 2014 report, Dr. McManus
diagnosed contusion of left knee, left knee strain, left knee osteoarthritis, and tear of the lateral
meniscus of the left knee. He also provided duty status reports for April 23 and May 8, 2014.
In a June 17, 2014 report, Dr. McManus explained that appellant worked for the
employing establishment as a mechanic for 36 years. He related appellant’s repetitive work
duties and noted that his symptoms were “recurrently reaggravated by work activities and would
improve with time away from work.” Dr. McManus diagnosed secondary osteoarthritis of the
left knee aggravated by work activities. He indicated that appellant had a history of septic left
knee joint while in the service; however, he was only recently more symptomatic due to his
activities. Dr. McManus opined that appellant’s present diagnosis was a “permanent aggravation
of left knee osteoarthritis due to his work activities and his work activities have resulted in
repetitive stress to his left knee joint resulting in progressive secondary osteoarthritis.”

2

In a September 29, 2014 decision, OWCP denied appellant’s request for reconsideration
finding that it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”2
OWCP’s imposition of a one-year time limitation within which to file an application for
review as part of the requirements for obtaining a merit review does not constitute an abuse of
discretionary authority granted OWCP under section 8128(a).3 This section does not mandate
that it review a final decision simply upon request by a claimant.
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a). Thus, section 10.607(a) of the implementing regulations
provide that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought.4
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.6 To show clear
2

5 U.S.C. § 8128(a).

3

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

4

20 C.F.R. § 10.607(a).

5

Id. at § 10.607(b).

6

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

3

evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.7
ANALYSIS
In its September 29, 2014 decision, OWCP properly determined that appellant failed to
file a timely application for review. It rendered its last merit decision on February 13, 2013.
Appellant’s June 19, 2014 request for reconsideration was submitted more than one year after the
February 13, 2013 merit decision and was, therefore, untimely.
In accordance with internal guidelines and with Board precedent, OWCP properly
proceeded to perform a limited review to determine whether appellant’s application for review
showed clear evidence of error, which would warrant reopening appellant’s case for merit review
under section 8128(a) of FECA, notwithstanding the untimeliness of his application. It reviewed
the evidence submitted by appellant in support of his application for review, but found that it did
not clearly show that OWCP’s prior decision was in error.
The Board finds that the evidence submitted by appellant in support of his application for
review does not raise a substantial question as to the correctness of OWCP’s decision and is
insufficient to demonstrate clear evidence of error. The critical issue in this case is whether
OWCP on February 13, 2013, properly denied his claim for an occupational disease. The issue
underlying appellant’s claim was causal relationship, thus, the issue at hand is primarily medical
in nature.
Appellant submitted new medical evidence from Dr. McManus dating from April 23 to
June 17, 2014. In his April 23, 2014 reports, Dr. McManus noted appellant’s history and
described appellant’s duties at work. He diagnosed post-traumatic osteoarthritis of the left knee,
“partially due to work and partially due to prior history of septic joint.” In his May 8, 2014
report, Dr. McManus diagnosed contusion of left knee, left knee strain, left knee osteoarthritis,
and tear of the lateral meniscus of the left knee. On June 17, 2014 he explained that appellant
worked for the employing establishment as a mechanic for 36 years. Dr. McManus repeated
appellant’s repetitive work duties and noted that his symptoms were “recurrently reaggravated by
work activities and would improve with time away from work.” He diagnosed secondary
osteoarthritis of the left knee aggravated by work activities. Dr. McManus related that appellant
had a history of septic left knee joint while in the service; however, he was only recently more
symptomatic due to his activities. He opined that appellant’s present diagnosis was a
“permanent aggravation of left knee osteoarthritis due to his work activities and his work
activities have resulted in repetitive stress to his left knee joint resulting in progressive secondary
osteoarthritis.” While supportive of causal relationship, these reports are insufficient to establish
clear evidence of error. The Board notes that clear evidence of error is intended to represent a
7

Id.

4

difficult standard. Evidence such as a detailed, well-rationalized report which, if submitted prior
to OWCP’s merit decision might require additional development of the claim, is insufficient to
establish clear evidence of error.8
OWCP also received a December 10, 2012 report from Dr. Duckworth who noted a
history of recurring left knee pain and diagnosed sciatica. This report merely contains a
diagnosis and fails to establish clear evidence of error in the last merit decision. OWCP also
received a copy of a November 23, 2012 report from Dr. Kaufman. This report was previously
of record and does not provide positive, precise or explicit evidence that manifests on its face
that OWCP committed an error in its prior decision.
To establish clear evidence of error, the evidence submitted must be positive, precise and
explicit and must manifest on its face that OWCP committed an error.9 Appellant did not submit
such evidence. Consequently, OWCP properly denied appellant’s reconsideration request as it
does not establish clear evidence of error.
On appeal, appellant argued that his permanent aggravation of left knee osteoarthritis was
a direct result of his employment duties over the course of 36 years. As explained, the Board
does not have jurisdiction over the merits of the claim. Furthermore, as found above, appellant
has failed to establish clear evidence of error by OWCP.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.

8

See E.R., Docket No. 09-599 (issued June 3, 2009).

9

Robert F. Stone, 57 ECAB 292 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2014 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

